Exhibit 10.1

 


CEO BONUS PLAN


 


BONUS CALCULATION


 

The Chief Executive Officer (“CEO”) of Websense, Inc. (the “Company”) will be
eligible for a target bonus of 100% of his annual salary.  This bonus is based
upon the Company meeting its Billings and/or Operating Income objectives
determined by the Company’s Board of Directors or its Compensation Committee
near the beginning of each fiscal year.

 

SUBJECT TO DISCRETIONARY ADJUSTMENT, ONE-HALF OF THE BONUS (50%) IS EARNED IF
THE COMPANY MEETS ITS ANNUAL BILLINGS OBJECTIVE AND ONE-HALF IS EARNED IF THE
COMPANY ACHIEVES ITS ANNUAL OPERATING INCOME OBJECTIVE.  ACHIEVEMENT OF AT LEAST
90% OF A GOAL IS REQUIRED FOR ANY PAYMENT OF THE PORTION OF THE CEO’S BONUS THAT
IS BASED ON ACHIEVEMENT BY THE COMPANY OF THAT GOAL.  SHOULD THE COMPANY ACHIEVE
90% OF ITS BILLINGS OR OPERATING INCOME GOALS, BONUSES FOR THAT PLAN GOAL WILL
BE PAID AT HALF OF THE TARGET PAYMENT FOR THAT GOAL.  SHOULD THE COMPANY ACHIEVE
110% OF ITS BILLINGS OR OPERATING INCOME GOALS, BONUSES FOR THAT PLAN GOAL SHALL
BE PAID AT 1.5 TIMES WHAT THE CEO WOULD HAVE BEEN PAID ON TARGET FOR THAT GOAL. 
BONUSES ARE PRORATED FOR GOAL ACHIEVEMENT BETWEEN 90% - 110%.

 

The Compensation Committee or Board of Directors has the discretion to adjust
the bonus based upon whether the CEO meets individual objectives set for him by
the Board of Directors. The bonus may be adjusted to be a percentage of the
bonus, ranging from 0% - 130% based upon achievement of such performance
objectives.

 


ELIGIBILITY


 

The CEO must be a current employee on the last day of the fiscal year to be
eligible to receive a bonus.  Bonus amounts are based upon actual base salary
paid during the period, exclusive of other payments or bonuses.

 

The Company reserves the right to change these terms from time to time as it
feels necessary to accomplish its goals, including as a result of market
conditions, personnel, new or different product offerings and/or corporate
restructuring.

 

--------------------------------------------------------------------------------